1 Reported in 246 N.W. 358.
This case presents the same question as the case of Johnson v. Central L. A. Society, 187 Minn. 611, 246 N.W. 354. The appeal in this case is from a like order, and the cases were argued and submitted together.
It follows that the order appealed from is reversed with direction to the trial court to amend its conclusions of law so as to order judgment in favor of the defendant in conformity with the opinion in that case.
Order reversed.
STONE, J. took no part in the consideration and decision of this case.